

EXHIBIT 10.2


Haemonetics Corporation
2007 Employee Stock Purchase Plan (as amended)
On April 7, 2016 (the “Effective Date”), the Board of Directors adopted this
amended and restated 2007 Employee Stock Purchase Plan, which shall govern all
grants of options under the Plan made after the Effective Date. For the terms
and conditions of the Plan applicable to an Option granted before the Effective
Date, refer to the version of the Plan in effect as of the date such option was
granted.
1.     Purpose
        It is the purpose of this 2007 Employee Stock Purchase Plan (as amended)
to provide a means whereby eligible employees may purchase Common Stock of
Haemonetics Corporation (the "Company") through payroll deductions. It is
intended to provide a further incentive for employees to promote the best
interests of the Company and to encourage stock ownership by employees in order
that they may participate in the Company's economic growth.
        It is the intention of the Company that the Plan qualify as an "employee
stock purchase plan" within the meaning of Section 423 of the Internal Revenue
Code and the provisions of this Plan shall be construed in a manner consistent
with the Code.
2.     Definitions
        The following words or terms, when used herein, shall have the following
respective meanings:
(a) "Plan" shall mean the 2007 Employee Stock Purchase Plan, as it may be
amended from time to time.


(b) "Company" shall mean Haemonetics Corporation, a Massachusetts corporation.


(c) "Account" means the Employee Stock Purchase Account established for a
Participant under Section 7 hereunder.


(d) "Basic Compensation" shall mean the regular rate of salary or wages in
effect immediately prior to a Purchase Period, including sales commissions,
before any deductions or withholdings, but shall exclude overtime, bonuses and
amounts paid in reimbursement for expenses.


(e) "Board of Directors" shall mean the Board of Directors of Haemonetics
Corporation.


(f) "Code" shall mean the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------




(g) "Committee" shall mean the Stock Purchase Plan Committee appointed and
acting in accordance with the terms of the Plan.


(h) "Common Stock" shall mean shares of the Company's common stock with a par
value of $.01 per share.


(i) "Effective Date" shall have the meaning set forth in the preamble.


(j) "Eligible Employees" shall mean all persons employed by (i) the Company or
(ii) any subsidiary corporation of the Company (as defined in Section 424(f) of
the Code) that has been designated by the Board of Directors, or the Committee
if one has been appointed, from time to time as eligible to be a participating
subsidiary under the Plan, but excluding:


(i) Persons whose customary employment is less than twenty hours per week or
five months or less per year; and


(ii) Persons who are deemed for purposes of Section 423(b)(3) of the Code to own
stock possessing 5% or more of the total combined voting power or value of all
classes of stock of the Company, its parent or a subsidiary.


For purposes of the Plan, employment will be treated as continuing intact while
a Participant is on military leave, sick leave, or other bona fide leave of
absence, for up to 90 days or so long as the Participant's right to
re-employment is guaranteed either by statute or by contract, if longer than
90 days.


(k) "Exercise Date" shall mean the last day of a Purchase Period; provided,
however, that if such date is not a business day, "Exercise Date" shall mean the
immediately preceding business day.


(l) "Participant" shall mean an Eligible Employee who elects to participate in
the Plan under Section 6 hereunder.


(m) Except as provided below, there shall be two "Purchase Periods" in each full
calendar year during which the Plan is in effect, one commencing on
November 1st of each calendar year and continuing through April 30 of such
calendar year, and the second commencing on May 1st of each calendar year and
continuing through October 31st of such calendar year. The last Purchase Period
shall end on October 31, 2026.


(n) "Purchase Price" shall mean the lower (i) 85% of the fair market value of a
share of Common Stock for the first business day of the relevant Purchase
Period, or (ii) 85% of such value on the relevant Exercise Date. If the shares
of the Common Stock are listed on any national securities exchange, the fair
market value per share of Common Stock on a particular day shall be the closing
price, if




--------------------------------------------------------------------------------




any, on the largest such exchange. If there are no sales of the shares of Common
Stock on such particular day, the fair market value of a share of Common Stock
shall be determined by the fair market value of a share of Common Stock on the
nearest date prior to the Exercise Date. If the fair market value cannot be
determined under the preceding sentences, it shall be determined in good faith
by the Committee.
3.     Grant of Option to Purchase Shares
Each Eligible Employee shall be granted an option effective on the first day of
each Purchase Period to purchase shares of Common Stock. The term of the option
shall be the length of the Purchase Period. The number of shares subject to each
option shall be the quotient of the aggregate payroll deductions in the Purchase
Period authorized by each Participant in accordance with Section 6 divided by
the Purchase Price, but in no event greater than 1,600 shares per option.
Notwithstanding the foregoing, (i) no employee shall be granted an option which
permits his right to purchase shares under the Plan and under all other Code
Section 423(b) employee stock purchase plans of the Company or any parent or
subsidiary corporation to accrue at a rate which exceeds in any one calendar
year $25,000 of the fair market value of the Common Stock as of the date the
option to purchase is granted.
4.     Shares
There shall be 3,200,000 shares of Common Stock reserved for issuance to and
purchase by Participants under the Plan, subject to adjustment as herein
provided. The shares of Common Stock subject to the Plan shall be shares of
authorized but unissued Common Stock. Shares of Common Stock not purchased under
an option terminated pursuant to the provisions of the Plan may again be subject
to options granted under the Plan.
The aggregate number of shares of Common Stock which may be purchased pursuant
to options granted hereunder, the number of shares of Common Stock covered by
each outstanding option, the maximum number of shares that may be granted in any
Purchase Period and the purchase price for each such option shall by
appropriately adjusted for any increase or decrease in the number of outstanding
shares of Common Stock resulting from a stock split or other subdivision or
consolidation of shares of Common Stock or for other capital adjustments or
payments of stock dividends or distributions or other increases or decreases in
the outstanding shares of Common Stock effected without receipt of consideration
by the Company.
If the Board of Directors or the Committee determines that on a given Exercise
Date the number of shares with respect to which options are to be exercised may
exceed: (a) the number of shares then available for sale under the Plan; or (b)
the number of shares available for sale under the Plan on the first day of one
or more of the Purchase Periods in which such Exercise Date is to occur (each,
an “Offering Date”), the Board of Directors or the Committee may make a pro rata
allocation of the shares remaining available for purchase on such Offering Date
or Exercise Date, as applicable, and will either continue the Purchase Period
then in effect or terminate any one or more Purchase Periods then in effect
pursuant to Section 17, below. Such allocation method will be




--------------------------------------------------------------------------------




“bottom up,” with the result that all option exercises for one (1) share will be
satisfied first, followed by all exercises for two (2) shares, and so on, until
all available shares have been exhausted. Any amount remaining in a
Participant’s payroll account following such allocation will be returned to the
Participant and will not be carried over to any future Purchase Period.
5.     Administration
The Plan shall be administered by the Board of Directors or a Stock Purchase
Plan Committee appointed from time to time by the Board of Directors. All
members of the Committee shall serve at the discretion of the Board. The Board
of Directors or the Committee, if one has been appointed, is vested with full
discretionary authority and control to administer the Plan, including
determining eligibility, construing the terms of the Plan, remedying any
ambiguities or inconsistencies, supplying any omissions, and making,
administering and interpreting such equitable rules and regulations regarding
the Plan as it may deem advisable, including, without limitation, adopting
sub-plans applicable to particular participating subsidiaries of the Company or
locations, which sub-plans may be designed to be outside the scope of Section
423 of the Code. The Board of Directors', or the Committee's, if one has been
appointed, determinations as to the interpretation and operation of the Plan
shall be final and conclusive. No member of the Board of Directors or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any option granted under the Plan. The Board of
Directors or the Committee may designate separate Purchase Periods under the
Plan (the terms of which need not be identical) in which Eligible Employees of
one or more participating subsidiaries will participate, even if the dates of
the applicable Purchase Periods of each such offering are identical. The Board
of Directors or the Committee may delegate, to the maximum extent permitted
under applicable law or legal requirements, any or all of its authority under
this Plan to such senior officer(s) or other employees of the Company as the
Board of Directors or the Committee may designate. Notwithstanding any such
delegation of authority, the Board of Directors or the Committee may itself take
any action under the Plan in its discretion at any time.
6.     Election to Participate
An Eligible Employee may elect to become a Participant in the Plan for a
Purchase Period by completing a "Stock Purchase Agreement" form at least ten
(10) days (or such shorter period as the Board of Directors or the Committee may
specify in writing) prior to the first day of the Purchase Period for which the
election is made. Such Stock Purchase Agreement shall be in such form as shall
be determined by the Board of Directors or the Committee. The election to
participate shall be effective for the Purchase Period for which it is made and
shall continue to be in effect for subsequent Purchase Periods unless and until
a Participant files a notice of cancelation under Section 9. There is no limit
on the number of Purchase Periods for which an Eligible Employee may elect to
become a Participant in the Plan. In the Stock Purchase Agreement, the Eligible
Employee shall authorize regular payroll deductions of any full percentage of
his Basic Compensation, but in no event less than two percent (2%) nor more than
fifteen percent (15%) of his Basic Compensation. An Eligible Employee may not
change his




--------------------------------------------------------------------------------




authorization except as otherwise provided in Section 9. Options granted to
Eligible Employees who have failed to execute a Stock Purchase Agreement within
the time periods prescribed by the Plan will automatically lapse.
Notwithstanding a Participant’s election in his Stock Purchase Agreement, the
Company may reduce a Participant’s payroll deductions to prevent a Participant
from exceeding the limitations set forth in Section 3.
7.     Employee Stock Purchase Account
An Employee Stock Purchase Account will be established for each Participant in
the Plan for bookkeeping purposes, and payroll deductions made under Section 6
will be credited to such Accounts. However, prior to the purchase of shares in
accordance with Section 8 or withdrawal from or termination of the Plan in
accordance with the provisions hereof, the Company may use for any valid
corporate purpose all amounts deducted from a Participant's wages under the Plan
and credited for bookkeeping purposes to his Account.
The Company shall be under no obligation to pay interest on funds credited to a
Participant's Account, whether upon purchase of shares in accordance with
Section 8 or upon distribution in the event of withdrawal from or termination of
the Plan as herein provided.
8.     Purchase of Shares
Each Eligible Employee who is a Participant in the Plan automatically and
without any act on his part will be deemed to have exercised his option on each
Exercise Date to the extent that the balance then in his Account under the Plan
is sufficient to purchase at the Purchase Price whole shares of the Common Stock
subject to his option. Any balance remaining in the Participant's Account which
represents less than the Purchase Price of a whole share shall be carried
forward and credited for use in the next Purchase Period. If the Employee
chooses not to participate in the next Purchase Period, any balance will be
refunded to him in cash. Notwithstanding the foregoing, any balance remaining in
a Participant's Account at the end of a Purchase Period as a result of aggregate
payroll deductions having exceeded the limitations set forth in Section 3 shall
be refunded to the Participant in cash without interest.
9.     Withdrawal
A Participant who has elected to authorize payroll deductions for the purchase
of shares of Common Stock may cancel his election by written notice of
cancellation delivered to the office or person designated by the Company to
receive Stock Purchase Agreements ("Cancellation"), but any such notice of
Cancellation must be so delivered not later than ten (10) days before the
relevant Exercise Date.
A Participant will receive in cash, as soon as practicable after delivery of the
notice of Cancellation, the amount credited to his Account. Any Participant who
so withdraws from the Plan may again become a Participant at the start of the
next Purchase Period in accordance with Section 6.
Upon dissolution or liquidation of the Company or a merger or consolidation in
which the Company is not the surviving entity every option outstanding hereunder
shall




--------------------------------------------------------------------------------




terminate, in which event each Participant shall be refunded the amount of cash
then in his Account.
10.   Issuance of Stock Certificates
The shares of Common Stock purchased by a Participant shall, for all purposes,
be deemed to have been issued and sold at the close of business on the Exercise
Date. Prior to that date none of the rights or privileges of a stockholder of
the Company, including the right to vote or receive dividends, shall exist with
respect to such shares.
Within a reasonable time after the Exercise Date, the Company shall either, as
the Board of Directors or the Committee may direct, issue and deliver a
certificate for, or make an entry on the Company’s books and records evidencing
the transfer of, the number of shares of Common Stock purchased by a Participant
for the Purchase Period. Such certificate or book entry shall be registered
either in the Participant's name, jointly in the names of the Participant and
his spouse, or in the name of the Participant or his spouse as guardian for
their children, as the Participant shall designate in his Stock Purchase
Agreement. Such designation may be changed at any time by filing notice thereof
with the party designated by the Company to receive such notices. The Board of
Directors or the Committee may, at its discretion, choose to deliver shares of
Common Stock purchased by Participants for a Purchase Period to a broker
designated by the Board of Directors or the Committee to hold shares for the
benefit of the Participants.
11.   Termination of Employment
(a) Upon a Participant's termination of employment for any reason, other than
death, no payroll deduction may be made from any compensation due him and the
entire balance credited to his Account shall be automatically refunded.
(b) Upon the death of a Participant, no payroll deduction shall be made from any
compensation due him at time of death, and the entire balance in the deceased
Participant's Account shall be paid in cash to the Participant's designated
beneficiary, if any, under a group insurance plan of the Company covering such
employee, or otherwise to his estate.
12.   Rights not Transferable
The right to purchase shares of Common Stock under this Plan is exercisable only
by the Participant during his lifetime and is not transferable by him. If a
Participant attempts to transfer his right to purchase shares under the Plan, he
shall be deemed to have requested withdrawal from the Plan and the provisions of
Section 9 hereof shall apply with respect to such Participant.
13.   No Guarantee of Continued Employment
Granting of an option under this Plan shall imply no right of continued
employment with the Company for any Eligible Employee.
14.   Notice
Any notice which an Eligible Employee or Participant files pursuant to this Plan
shall be in writing and shall be delivered personally or by mail addressed to
Haemonetics Corporation, 400 Wood Road, Braintree, Massachusetts 02184 Attn:
Chief Legal Officer.




--------------------------------------------------------------------------------




Any notice to a Participant or an Eligible Employee shall be conspicuously
posted in the Company's principal office or shall be mailed addressed to the
Participant or Eligible Employee at the address designated in the Stock Purchase
Agreement or in a subsequent writing.
15.   Application of Funds
All funds deducted from a Participant's wages in payment for shares purchased or
to be purchased under this Plan may be used for any valid corporate purpose
provided that the Participant's Account shall be credited with the amount of all
payroll deductions as provided in Section 7.
16.   Government Approvals or Consents
This Plan and any offering and sales to Eligible Employees under it are subject
to any governmental approvals or consents that may be or become applicable in
connection therewith. Subject to the provisions of Section 17, the Board of
Directors of the Company may make such changes in the Plan and include such
terms in any offering under this Plan as may be necessary or desirable, in the
opinion of counsel, to comply with the rules or regulations of any governmental
authority, or to be eligible for tax benefits under the Code or the laws of any
state.
17.   Amendment of the Plan
The Board of Directors may, without the consent of the Participants, amend the
Plan at any time, provided that no such action shall adversely affect options
theretofore granted hereunder, and provided that no such action by the Board of
Directors without approval of the Company's stockholders may: (a) increase the
total number of shares of Common Stock which may be purchased by all
Participants; or (b) change the class of corporations whose employees may be
eligible to receive options under the Plan.
For purposes of this Section 17, administrative changes to the Plan’s
administration, including changes to the length of the Purchase Period and the
establishment or revisions of foreign currency exchange ratios, and termination
of the Plan by the Board of Directors pursuant to Section 18, shall not be
deemed to be an action which adversely affects options granted under the Plan.
18.   Term of the Plan
The Plan, as amended, shall become effective on the Effective Date, provided
that it has been approved by the stockholders of the Company. The Plan shall
continue in effect through December 31, 2026, provided, however, that the Board
of Directors shall have the right to terminate the Plan at any time. In the
event of the expiration of the Plan or its termination, all options then
outstanding under the Plan shall automatically be cancelled and the entire
amount credited to the Account of each Participant hereunder shall be refunded
to each such Participant.
19.   Withholding of Additional Income Taxes
By electing to participate in the Plan, each Participant acknowledges that the
Company is required to withhold taxes with respect to the amounts deducted from
the Participant's compensation and accumulated for the benefit of the
Participant under the




--------------------------------------------------------------------------------




Plan and each Participant agrees that the Company may deduct additional amounts
from the Participant's compensation, when amounts are added to the Participant's
account, used to purchase Common Stock or refunded, in order to satisfy such
withholding obligation. Each Participant further acknowledges that when Common
Stock is purchased under the Plan, the Company may be required to withhold taxes
with respect to all or a portion of the difference between the fair market value
of the Common Stock purchased and its purchase price, and each Participant
agrees that such taxes may be withheld from compensation otherwise payable to
such Participant. It is intended that tax withholding will be accomplished in
such a manner that the full amount of payroll deductions elected by the
Participant under Section 6 will be used to purchase Common Stock. However, if
amounts sufficient to satisfy applicable tax withholding obligations have not
been withheld from compensation otherwise payable to any Participant, then,
notwithstanding any other provisions of the Plan, the Company may withhold such
taxes from the Participant's accumulated payroll deductions and apply the net
amount to the purchase of Common Stock, unless the Participant pays to the
Company, prior to the exercise date, an amount sufficient to satisfy such
withholding obligations. Each Participant further acknowledges that the Company
may be required to withhold taxes in connection with the disposition of stock
acquired under the Plan and agrees that the Company may take whatever action it
considers appropriate to satisfy such withholding requirements, including
deducting from compensation otherwise payable to such Participant an amount
sufficient to satisfy such withholding requirements or conditioning any
disposition of Common Stock by the Participant upon the payment to the Company
of an amount sufficient to satisfy such withholding requirements.
20. Corporate Transactions.
(a) In the event of a proposed Corporate Transaction (as defined below), each
option under the Plan will be assumed by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board of Directors or
the Committee, in the exercise of its sole discretion and in lieu of such
assumption, determines to (x) terminate the Plan as of the end of the Purchase
Period immediately preceding the effective date of the Corporate Transaction and
promptly refund to Participants all payroll deductions accumulated through such
effective date or (y) shorten the Purchase Period then in progress by setting a
new Exercise Date (the “New Exercise Date”). If the Board of Directors or the
Committee determines to shorten the Purchase Period then in progress, the Board
of Directors or the Committee will notify each Participant in writing at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the Participant’s option has been changed to the New Exercise Date and that
either:
(i) the Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Purchase
Period as provided in Section 9; or
(ii) the Company will pay to the Participant on the New Exercise Date an amount
in cash, cash equivalents, or property as determined by the Board of Directors
or the Committee that is equal to the excess, if any, of (x) the fair market
value of the shares subject to the option over (y) the Purchase Price due




--------------------------------------------------------------------------------




had the Participant’s option been exercised automatically under Subsection
(a)(i) above. In addition, all remaining accumulated payroll deduction amounts
will be returned to the Participant.
(b) For purposes of this Section 20, an option granted under the Plan will be
deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or parent thereof. The determination of
option comparability will be made by the Board of Directors or the Committee
prior to the Corporate Transaction and its determination will be final, binding
and conclusive on all persons.
(c) “Corporate Transaction” means the earliest to occur of the following events:
(i)    a person, or any two or more persons acting as a group, and all
affiliates of such person or persons, who prior to such time owned less than
thirty-five percent (35%) of the then outstanding shares of Common Stock, shall
acquire such additional shares of Common Stock in one or more transactions, or
series of transactions, such that following such transaction or transactions
such person or group and affiliates beneficially own thirty-five percent (35%)
or more of Common Stock outstanding;
(ii)    closing of the sale of all or substantially all of the assets of the
Company on a consolidated basis to an unrelated person or entity, and;
(iii)    there is a consummation of any merger, reorganization, consolidation or
share exchange unless the persons who were the beneficial owners of the
outstanding shares of Common Stock immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction. For purposes of this Section
20(c)(iii), the percentage of the beneficially owned shares of the successor or
survivor entity described above shall be determined exclusively by reference to
the shares of the successor or survivor entity which result from the beneficial
ownership of shares of common stock of the Company by the persons described
above immediately before the consummation of such transaction.
21.   General
Except as specifically provided in a retirement or other benefit plan of the
Company or a participating subsidiary of the Company, participation in the Plan
will not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company or a participating
subsidiary of the Company, and will not affect any benefits under any other
benefit plan of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to level of compensation. The
Plan is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.
Whenever the context of this Plan permits, the masculine gender shall include
the feminine and neuter genders.




--------------------------------------------------------------------------------




As Amended December 3, 2012 –     To adjust available shares under Section 4 to
reflect share dividend


As Amended April 7, 2016 –
To increase the number of shares available under the Plan, extend the Plan’s
term and make administrative revisions, including updated price calculations and
treatment in a change of control transaction.



